COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00491-CR
                             NO. 02-13-00492-CR


DENNIS RICK JOHNSON                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      On September 27, 2013, pursuant to a plea-bargain agreement, Appellant

Dennis Rick Johnson pleaded guilty to aggravated robbery with a deadly

weapon. In accordance with the agreement, the trial court convicted Appellant of

that offense and sentenced him to twenty-five years’ confinement. The trial court




      1
       See Tex. R. App. P. 47.4.
certified that this is a plea-bargain case and that Appellant has no right of appeal.

See Tex. R. App. P. 25.2(a)(2).

      On October 11, 2013, Appellant filed a pro se notice of appeal.            On

October 14, 2013, this court notified Appellant of our concern that we lacked

jurisdiction over this appeal and advised that the appeal could be dismissed

unless Appellant or any party timely sent us a reply stating the grounds for

continuing the appeal. See Tex. R. App. P. 44.3. Appellant responded, but the

response does not provide any grounds for continuing this appeal. Accordingly,

we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); see also Blanco v.

State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000); Jackson v. State, 168 S.W.3d
239, 243 (Tex. App.––Fort Worth 2005, no pet.).



                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 14, 2013




                                         2